Citation Nr: 0118681	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-06 907	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disorder, postoperative status, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1990 to August 1993.  
In December 1997, he underwent a right shoulder arthroscopic 
procedure, followed later that same month by a surgical 
procedure consisting of right shoulder labral reconstruction 
and capsular shift.  At that time, a 10 percent rating was in 
effect for the veteran's service-connected right shoulder 
disorder, postoperative status.  In January 1998, he 
submitted a claim for an increased rating for his right 
shoulder disorder.  This appeal arises from an April 1998 
rating decision, in which, pursuant to 38 C.F.R. § 4.30, the 
RO assigned a temporary post-surgical convalescent rating for 
the period from December 3, 1997 through April 30, 1998, 
based on right shoulder surgery necessitating convalescence.  
The April 1998 rating decision denied a rating in excess of 
10 percent from May 1, 1998 for the veteran's right shoulder 
disorder.  In a June 1999 rating decision, the RO increased 
the rating for the veteran's right shoulder disorder to 20 
percent from May 1, 1998.  The veteran has expressed 
dissatisfaction with the current, 20 percent rating.  
Accordingly, the issue on appeal is characterized as shown on 
the preceding page.  

The Board of Veterans' Appeals (Board) notes that, in a VA 
Form 9, submitted in June 1999, the veteran requested a 
hearing at the RO before a Traveling Member of the Board.  
However, in a VA Form 646 ("Statement of Accredited 
Representative in Appealed Case"), submitted in May 2001, 
the veteran's representative indicated that the case was 
being submitted for the Board's consideration based upon the 
evidence then of record.  The veteran subsequently failed to 
report for a hearing at the RO, scheduled for June 2001, 
before a Traveling Member of the Board.  The case is now 
ready for appellate review.  



FINDING OF FACT

The veteran's service connected right shoulder disorder, 
postoperative status, is manifested by post-surgical 
degenerative arthritis, and pain, with resulting limitation 
of motion of the right arm to approximately midway between 
the side and shoulder level.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected right shoulder disorder, postoperative 
status, have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic 
Code 5201 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a report of his 
June 1993 separation examination, which showed that he is 
left-handed.  His right upper extremity is his minor 
extremity.  

In March 1998, following a right shoulder arthroscopic 
procedure in December 1997, and a surgical procedure later 
that same month consisting of right shoulder labral 
reconstruction and capsular shift, reports of physical 
restrictions relating to the veteran's right shoulder were 
associated with the claims folder.  The reports were prepared 
by medical providers on behalf of Liberty Mutual, a private 
disability insurer.  One of the Liberty Mutual reports 
indicated that muscle strength and limitation of motion in 
the veteran's right shoulder were the specific restrictions 
preventing him from performing duties associated with his 
occupation.  The report included a physician's opinion that 
the veteran could possibly return to work by April 1998.  

Medical records from Orthopedics Plus, in Seneca Falls, New 
York, dating from January 1998 to March 1998, include reports 
of medical treatment of the veteran's right shoulder.  
Reports dating from January and February 1998 indicated that 
the veteran was tolerating physical therapy well, and he was 
exhibiting improving right shoulder function.  

A VA medical progress note, dated in March 1998, indicated 
that the veteran was considered capable of increasing 
exercises involving his right shoulder, without restrictions 
and including weights.  

An April 1998 written note from a physician at the VA Medical 
Center in Syracuse, New York (Syracuse VAMC) contained a 
medical opinion that the veteran had sufficiently recovered 
from his surgery to return to light duty work.  The physician 
added that the veteran should not lift more than 10 pounds 
with his right arm.  

In an April 1998 written statement, the veteran confirmed 
that he had returned to work on a full-time basis, but he was 
on light duty.  

In letters dated in September 1998 and January 1999, Olaf U. 
Lieberg, M.D., noted that the veteran had undergone a 
magnetic resonance imaging (MRI) evaluation of his right 
shoulder at Geneva Hospital in August 1998.  The MRI showed 
evidence of capsulitis and bursitis in the right shoulder.  
Dr. Lieberg further indicated that an electromyogram (EMG) 
study of the veteran's right shoulder showed a brachial 
plexus irritation of the right shoulder girdle.  In January 
1999, the veteran underwent an arthroscopic procedure 
involving his right shoulder.  Dr. Lieberg indicated that, a 
tearing of the inferior glenoid rim of the right shoulder was 
observed.  The anterior glenoid rim was missing, and there 
was Grade III chondromalacia of the glenoid.  Dr. Lieberg 
opined that the foregoing clinical findings represented, in 
effect, a 25 percent loss of use of the veteran's right upper 
extremity.  His range of motion of the right shoulder was 
reported as flexion to 160 degrees and abduction to 140 
degrees.  Dr. Lieberg opined that the limitation of motion of 
the veteran's right shoulder was equivalent to a 10 percent 
loss of use of the veteran's right upper extremity.  Dr. 
Lieberg expressed his belief that the brachial plexus injury 
demonstrated on the EMG represented a neurological deficit, 
and was equivalent to another 10 percent loss of use of the 
right upper extremity.  Dr. Lieberg indicated that the 
veteran had a 35 to 40 percent loss of use of his right upper 
extremity.  

In a VA Form 9, dated in February 1999, the veteran referred 
to the medical treatment he had received for his right 
shoulder, and the above referenced letters from Dr. Lieberg.  
The veteran indicated that, since returning to work, he had 
been required to take a job in quality control because he 
could no longer perform the duties of a foreman due to his 
service-connected right shoulder disorder.  He stated that he 
found his job in quality control less satisfying, and he 
preferred performing manual labor.  He reported that he could 
not carry items weighing more than 10 pounds with his arms 
extended outward, and that he required other workers to 
assist him in carrying heavy objects.  He stated that he 
could not sleep for more than two hours at a time because, 
when his shoulder remains in the same position for that 
period of time, it begins to ache.  The veteran explained 
that he was taking only ibuprofen as medication because of 
his concerns about side effects resulting from the use of 
other medications.  He noted that he has given up activities 
such as football, golf, and cutting firewood.  The veteran 
complained of swelling, pain on movement, and muscle atrophy 
in his right shoulder, and asserted that all of the foregoing 
symptoms should be considered in evaluating the severity of 
his service-connected right shoulder disorder.  

On VA orthopedic examination of the veteran in May 1999, his 
history of medical treatment of his right shoulder was noted.  
On clinical evaluation, range of motion of the right shoulder 
was reported as flexion to 180 degrees and abduction to 112 
degrees.  The examiner described the veteran as having 
minimal right deltoid atrophy, and a positive apprehension 
test.  The right shoulder demonstrated decreased strength in 
abduction, flexion, extension, and external rotation.  
Sensation and reflexes were intact.  There was what was 
described as an old surgical scar at the fold of the right 
shoulder, which was approximately 5 centimeters by 1 
centimeter in size.  Old arthroscopic scars were also noted 
on the right shoulder.  The examiner's diagnostic assessment 
was of a Grade III right shoulder chondromalacia of the 
glenoid fossa, as well as status post labral fracture, and 
glenoid rim tear, with the anterior glenoid rim missing.  

In a VA Form 9 submitted in June 1999, the veteran asserted 
that his right shoulder is very unstable, and becomes 
extremely painful with extended use.  He contended that he 
should be assigned a separate disability rating for arthritis 
of his right shoulder.  

A letter, dated in August 1999, from Charles E. Jordan, M.D., 
to Dr. Lieberg, was submitted in March 2000.  Dr. Jordan 
reported that the veteran complained of residual pain and 
burning in his shoulder, together with weakness when using 
his arm to do any lifting or when performing activities 
involving raising his arm overhead.  He was using over-the-
counter anti-inflammatories.  On examination by Dr. Jordan, 
the veteran's right shoulder revealed a well-healed anterior 
incision, approximately 10 centimeters in length.  The 
veteran had local tenderness medial to the incision, and he 
complained of burning pain in that area.  He also complained 
of tenderness up over the trapezius and supraspinatus muscle.  
There was minimal tenderness over the deltoid, without local 
numbness.  Dr. Jordan indicated that the veteran had good 
function of his right hand, wrist and elbow, with no 
numbness, tingling or loss of motion, and generally good grip 
strength.  Range of motion of the right shoulder was reported 
as 130 degrees of flexion, and abduction to 80 degrees.  Dr. 
Jordan noted that the range of right shoulder motion 
associated with abduction appeared to decreased as compared 
to previous evaluations.  External rotation was 40 degrees on 
the right, as compared to 70 degrees on the left.  Internal 
rotation was to the lumbar area on the right, and all the way 
up to the scapula with the left arm.  Dr. Jordan reported 
that the veteran's most recent arthroscopy films revealed 
significant changes in the glenoid.  Dr. Jordan's impressions 
included status post chronic right shoulder instability, 
status post repair and debridement.  Dr. Jordan added that 
the veteran appeared to have some degree of neuropathic type 
pain manifested by the burning sensation in his right 
shoulder.  Dr. Jordan opined that, as a result of limitation 
of motion of the veteran's right shoulder on flexion, 
abduction, and rotation, there was an estimated 55 percent 
loss of use of his right arm.  

In a letter dated in January 2000, and submitted in March 
2000, Dr. Lieberg indicated that arthroscopic evaluation of 
the veteran's right shoulder in January 1999 revealed 
degenerative arthritis of both the glenoid and humeral head 
in the glenohumeral joint.  Dr. Lieberg described the 
disorder as permanent, and he opined that the disorder would 
increase in severity.  Dr. Lieberg reported that range of 
motion of the veteran's right shoulder was measured at 
flexion to 165 degrees, and abduction to 155 degrees.  Dr. 
Lieberg's impressions included internal derangement of the 
right shoulder with chondromalacia, and status post 
"Bankhart" shoulder repair procedure.  Dr. Lieberg opined 
that the veteran's right shoulder was 50 percent disabling.  

On VA orthopedic examination of the veteran in January 2001, 
he complained of pain in his right shoulder.  The examiner 
noted that the veteran did not report a history of shoulder 
locking or frequent dislocations, but he complained of 
sensations of right shoulder instability and weakness.  He 
was taking 800 milligrams of ibuprofen every other day.  He 
had not attended physical therapy in the past year, and he 
indicated that his right shoulder range of motion had 
improved.  He denied flareups of right shoulder pain, and he 
stated that his right shoulder disorder caused essentially 
constant pain.  He denied using a shoulder brace.  He 
indicated that his right shoulder disorder affected his daily 
activities due to limitation of motion and pain.  He stated 
that he works as a supervisor, and he does not perform much 
manual labor.  On clinical evaluation, range of motion of the 
right shoulder was reported as forward flexion to 90 degrees, 
at which time there was prohibitive pain, shoulder abduction 
to 80 degrees, at which time there was prohibitive pain, and 
internal rotation to 30 degrees, at which time there was 
prohibitive pain.  The examiner reported that the veteran had 
a normal sensory examination on the right side, but there was 
decreased motor strength to shoulder abduction.  The veteran 
had 5/5 strength in his right biceps and 5/5 grip strength in 
his right hand.  The examiner indicated that an MRI of the 
veteran's right shoulder in September 2000 showed a tear of 
the long head of the biceps with moderate tendinopathy, and a 
question of a displaced anterior labrum, with moderate, 
modest degenerative changes in the acromioclavicular joint.  
The examiner's diagnoses included internal derangement of the 
right shoulder, residuals post-surgical degenerative 
arthritis, and chondromalacia of the glenohumeral joint.  

Analysis

Disability evaluations are determined by application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Diagnostic Code in the Rating 
Schedule provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that an examination upon which the 
rating decision is based must adequately portray the extent 
of functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

As an initial matter, the Board notes that, in this case, 
there are several physician statements opining as to the 
appropriate disability rating for the veteran's service-
connected right shoulder disorder, to include written 
statements from Drs. Lieberg and Jordan.  However, the Board 
is constrained by regulation and existing law to assigning 
disability ratings as determined by comparing the 
manifestations of the veteran's service-connected right 
shoulder disorder with the requirements contained in the 
Rating Schedule.  

In a statement of the case issued in July 1998, the RO 
evaluated the veteran's service-connected right shoulder 
disorder under the Rating Schedule's Diagnostic Codes 5200, 
5201, 5202, and 5203.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (2000).  For reasons set forth 
more fully below, the Board concludes that the most 
applicable Diagnostic Code for evaluation of the severity of 
the veteran's service-connected right shoulder disorder is 
Diagnostic Code 5201.  

Diagnostic Code 5200 governs ratings for ankylosis of 
scapulohumeral articulation.  38 C.F.R. § 4.71, Diagnostic 
Code 5200 (2000).  Diagnostic Code 5200 is not applicable in 
this case because the veteran does not have ankylosis of the 
right shoulder.  

Diagnostic Code 5201 governs ratings based on limitation of 
motion of the major and minor shoulders.  Under Diagnostic 
Code 5201, a 20 percent rating is warranted for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent rating requires that motion be limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2000).  Normal forward elevation (flexion) of the 
shoulder is from zero degrees to 180 degrees, and normal 
abduction of the shoulder is from zero degrees to 180 
degrees.  See 38 C.F.R. § 4.71, Plate I (2000).  The most 
recent VA orthopedic examination of the veteran shows forward 
flexion of his right shoulder to 90 degrees, and right 
shoulder abduction to 80 degrees.  This is a range of motion 
which is essentially equivalent to shoulder level (the 90 
degree position).  However, taking into account the overall 
movement of the veteran's right arm and limitations due to 
pain, the Board considers the limitation of motion of the 
right arm to most nearly approximate that of limitation of 
motion to midway between the side and shoulder level.  This 
equates to a 20 percent rating under Diagnostic Code 5201.  
Limitation of motion equating to 25 degrees from the side is 
not shown, and a 30 percent rating under Diagnostic Code 5201 
is, therefore, not warranted.  

Diagnostic Code 5202 governs ratings for impairment of the 
humerus.  Under Diagnostic Code 5202, a 20 percent rating is 
warranted for malunion of the humerus of the minor upper 
extremity with either moderate or marked deformity.  A 20 
percent rating is also warranted where there are frequent or 
infrequent episodes of dislocation of the scapulohumeral 
joint of the minor upper extremity with guarding of movement 
only at the shoulder level or with guarding of all arm 
movements.  A 40 percent rating is warranted for fibrous 
union of the humerus of the minor upper extremity.  A 50 
percent rating is requires nonunion of the humerus (a false, 
flail joint).  A 70 percent rating requires loss of the head 
of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2000).  In this case, there is no 
clinical evidence of a fibrous union of the humerus, a 
nonunion of the humerus, or loss of the head of the humerus 
of the veteran's right shoulder.  Accordingly, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5202.  

Diagnostic Code 5203 governs ratings for impairment of the 
clavicle or scapula, consisting of malunion, nonunion, and 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000).  
The veteran does not currently have dislocation of the right 
clavicle or scapula, and has never had malunion or nonunion 
of the clavicle and scapula.  For this reason and for the 
further reason that Diagnostic Code 5203 does not provide for 
assignment of a rating in excess of 20 percent for the 
disorder at issue, a rating in excess of 20 percent is not 
available under Diagnostic Code 5203.  

With regard to the veteran's contention that a separate 
disability rating should be assigned for arthritis of his 
right shoulder, Diagnostic Code 5010 governs rating for 
arthritis due to trauma.  Such disability is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2000).  Diagnostic Code 5003 governs ratings for 
degenerative arthritis, and degenerative arthritis is rated 
on the basis of limitation of motion of the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  The RO has not dissociated arthritis in the right 
shoulder joint from the service-connected right shoulder 
disorder, and the Board has not done so either.  All 
limitation of motion of the right shoulder is rated under 
Diagnostic Code 5201.  Inasmuch as arthritis is rated on the 
basis of limitation of motion, only one rating may be 
assigned for the right shoulder disorder.  See 38 C.F.R. 
§ 4.14 (2000).  

In the January 2001 VA examination, the examiner noted that 
the veteran did not complain of locking or further 
dislocations of his shoulder.  He complained of a sensation 
of instability and weakness, and the Board has considered 
these complaints, as well as such factors as pain on movement 
of the veteran's right shoulder, and that resulting 
limitation has been considered in the current 20 percent 
rating assigned for his right shoulder disability.  The 
veteran continues to be employed in a supervisory capacity.  
The Board has considered 38 C.F.R. §§ 4.4.0, 4.45; and DeLuca 
v. Brown, supra, as explained above.  However, because the 
right shoulder disorder involves the minor extremity, the 
disorder warrants no higher rating for limitation of shoulder 
motion to midway between the side and shoulder level than if 
the limitation were at shoulder level.  Accordingly, the 
Board concludes that the veteran's claim of entitlement to an 
increased rating for a right shoulder disorder, postoperative 
status, must be denied.  


ORDER

Entitlement to an increased rating for a right shoulder 
disorder, postoperative status, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

